       Case: 1:21-cv-01645 Document #: 1 Filed: 03/25/21 Page 1 of 9 PageID #:1



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

ENJOLENA GARDNER,                                     )
on behalf of Plaintiff and the class                  )
described herein,                                     )
                                                      )
                       Plaintiff,                     )
                                                      )
               vs.                                    )
                                                      )
MIDLAND CREDIT MANAGEMENT, INC.,                      )
                                                      )
                       Defendant.                     )
                               COMPLAINT – CLASS ACTION
                                       INTRODUCTION

       1.      Plaintiff Enjolena Gardner brings this action to secure redress from unlawful

collection practices engaged in by Defendant Midland Credit Management, Inc. Plaintiff alleges

violation of the Fair Debt Collection Practices Act, 15 U.S.C. §1692 et seq. (“FDCPA”) and state

law.

       2.      The FDCPA broadly prohibits unfair or unconscionable collection methods,

conduct which harasses or abuses any debtor, and the use of any false or deceptive statements in

connection with debt collection attempts. It also requires debt collectors to give debtors certain

information. 15 U.S.C. §§1692d, 1692e, 1692f and 1692g.

       3.      In enacting the FDCPA, Congress found that: “[t]here is abundant evidence of the

use of abusive, deceptive, and unfair debt collection practices by many debt collectors. Abusive

debt collection practices contribute to the number of personal bankruptcies, to marital instability,

to the loss of jobs, and to invasions of individual privacy.” 15 U.S.C. §1692(a).

       4.      Because of this, courts have held that “the FDCPA's legislative intent emphasizes

the need to construe the statute broadly, so that we may protect consumers against debt

collectors' harassing conduct.” and that “[t]his intent cannot be underestimated.” Ramirez v.

Apex Financial Management LLC, 567 F.Supp.2d 1035, 1042 (N.D.Ill. 2008).


                                                 1
       Case: 1:21-cv-01645 Document #: 1 Filed: 03/25/21 Page 2 of 9 PageID #:2



        5.     The FDCPA encourages consumers to act as "private attorneys general" to

enforce the public policies and protect the civil rights expressed therein. Crabill v. Trans Union,

LLC, 259 F.3d 662, 666 (7th Cir. 2001).

        6.     Plaintiff seeks to enforce those policies and civil rights which are expressed

through the FDCPA, 15 U.S.C. §1692 et seq.

        7.     Plaintiff and the class members were each improperly subjected to a lawsuit as a

result of the conduct complained of herein.
                                VENUE AND JURISDICTION

        8.     This Court has jurisdiction under 15 U.S.C. §1692k (FDCPA), 28 U.S.C. §1331,

28 U.S.C. §1337, and 28 U.S.C. §1367.

        9.     Venue and personal jurisdiction in this District are proper because:

               a.     Defendant’s collection activities impacted Plaintiff within this District;

               b.     Defendant does or transacts business within this District and has an office

                      in the District.
                                            PARTIES

                                              Plaintiff

        10.    Plaintiff Enjolena Gardner is an individual who resides in the Northern District

of Illinois.
                                  Midland Credit Management

        11.    Defendant Midland Credit Management, Inc. is a foreign for profit corporation

operating from 350 Camino De La Reina, Suite 100, San Diego, CA 92108. It does business in

Illinois. Its registered agent and office is Illinois Corporation Service Co., 801 Adlai Stevenson

Drive, Springfield, IL 62703. It also has an office at 1821 Walden Office Square, Suite 400,

Schaumburg, IL 60173-4273.

        12.    Midland Credit Management is a “debt collector” within the meaning of the

FDCPA.


                                                 2
       Case: 1:21-cv-01645 Document #: 1 Filed: 03/25/21 Page 3 of 9 PageID #:3



          13.   Midland Credit Management uses the mails, telephone system, and Internet in its

business, the principal purpose of which is the collection of debts.

          14.   Midland Credit Management regularly collects or attempts to collect, directly or

indirectly, debts owed or due or asserted to be owed or due to another.

          15.   Upon information and belief, almost all of Midland Credit Management’s

resources are devoted to debt collection.

          16.   Upon information and belief, almost all of Midland Credit Management’s

revenue is derived from debt collection.

          17.   Upon information and belief, almost all of Midland Credit Management’s

expenses are related to debt collection.

          18.   Midland Credit Management is a licensed “collection agency” with the State of

Illinois.
                                              FACTS

          19.   During 2019-2021, Midland Credit Management, represented by a collection law

firms, caused numerous collection lawsuits to be filed and served in the Illinois state courts

against consumers on behalf of “Midland Funding LLC by its servicing agent Midland Credit

Management, Inc.”

          20.   On information and belief, based on a search of court dockets, there were more
than 40 such lawsuits that were either filed or served within one year prior to the filing of this

action.

          21.   On information and belief, all of these lawsuits were filed to collect credit card

debt incurred for personal, family or household purposes.

          22.   One such lawsuit was filed against Plaintiff on December 13, 2019. 2019-M1-

136994. However, it was not served until November 25, 2020.

          23.   The lawsuit against Plaintiff was filed to collect credit card debt allegedly

incurred for personal, family or household purposes.


                                                  3
      Case: 1:21-cv-01645 Document #: 1 Filed: 03/25/21 Page 4 of 9 PageID #:4



       24.     A collection agency which does not beneficially own a debt is authorized to file

suit in an Illinois court only as specified in 225 ILCS 425/8b, which provides:

       An account may be assigned to a collection agency for collection with title passing to the
       collection agency to enable collection of the account in the agency’s name as assignee for
       the creditor provided:

       (a) The assignment is manifested by a written agreement, separate from and in addition to
       any document intended for the purpose of listing a debt with a collection agency. The
       document manifesting the assignment shall specifically state and include:

               (i) the effective date of the assignment; and

               (ii) the consideration for the assignment.

       (b) The consideration for the assignment may be paid or given either before or after the
       effective date of the assignment. The consideration may be contingent upon the
       settlement or outcome of litigation and if the debt being assigned has been listed with the
       collection agency as an account for collection, the consideration for assignment may be
       the same as the fee for collection.

       (c) All assignments shall be voluntary and properly executed and acknowledged by the
       corporate authority or individual transferring title to the collection agency before any
       action can be taken in the name of the collection agency.

       (d) No assignment shall be required by any agreement to list a debt with a collection
       agency as an account for collection.

       (e) No litigation shall commence in the name of the licensee as plaintiff unless: (i) there
       is an assignment of the account that satisfies the requirements of this Section and (ii) the
       licensee is represented by a licensed attorney at law.
       (f) If a collection agency takes assignments of accounts from 2 or more creditors against
       the same debtor and commences litigation against that debtor in a single action, in the
       name of the collection agency, then (i) the complaint must be stated in separate counts for
       each assignment and (ii) the debtor has an absolute right to have any count severed from
       the rest of the action. (Emphasis added)

       25.     A “servicing agent” is the same thing as a “collection agent.” Cooper v. Litton

Loan Servicing (In re Cooper), 253 B.R. 286, 291 (Bankr. N.D.Fla. 2000).

       26.     On information and belief, pursuant to a Servicing Agreement between Midland

Funding and Midland Credit Management, Inc., dated December 15, 2006, Midland Credit

Management, Inc., to the extent required and/or permitted by applicable law, was assigned the

rights in and to the accounts it is servicing for Midland Funding.



                                                 4
       Case: 1:21-cv-01645 Document #: 1 Filed: 03/25/21 Page 5 of 9 PageID #:5



          27.    Midland Credit Management, Inc., attempts to keep the terms of this agreement

secret, contrary to 225 ILCS 425/8b.

          28.    Midland Credit Management, Inc., represented by a collection law firm,

commenced the lawsuit at issue to collect a debt allegedly owned by Midland Funding, LLC

without having an assignment that complied with 225 ILCS 425/8b and without complying with

225 ILCS 425/8b.

          29.    The complaint in the collection lawsuit stated that the plaintiff therein was

entitled to collect all sums sought therein.

          30.    Such statement was false.

          31.    As a result of the improper collection lawsuit and false statement, Ms. Gardner

was required to spend time and money to defend the collection lawsuit, paying counsel and an

appearance fee for that purpose.


                                      CLASS ALLEGATIONS

          32.    Plaintiff brings this claim on behalf of two classes, pursuant to Fed.R.Civ.P.

23(a) and 23(b)(3).

          33.    The class consists of (a) all individuals (b) sued in an Illinois court (c) by Midland

Credit Management, Inc., as servicing agent for Midland Funding, LLC (d) where the complaint
was either filed or served at any time during a period beginning one year (Count I – FDCPA) or

three years (Count II – Illinois Consumer Fraud Act) or five years (Count III – filing of

unauthorized lawsuits) prior to the filing of this action and ending 20 days after the filing of this

action.

          34.    Plaintiff may alter the class definition to conform to developments in the case

and discovery.

          35.    On information and belief, the class is so numerous that joinder of all members is

not practicable.


                                                   5
        Case: 1:21-cv-01645 Document #: 1 Filed: 03/25/21 Page 6 of 9 PageID #:6



        36.    There are questions of law and fact common to the class members, which

common questions predominate over any questions relating to individual class members. The

predominant common questions are:

               a.      Whether Defendant engaged in the practice complained of;

               b.      Whether such practice violates the FDCPA;

               c.      Whether such practice violates the Illinois Consumer Fraud Act;

               d.      Whether such practice is actionable under Illinois tort law.

        37.    Plaintiff’s claim is typical of the claims of the class members. All are based on

the same factual and legal theories.

        38.    Plaintiff will fairly and adequately represent the class members. Plaintiff has

retained counsel experienced in class actions and FDCPA litigation.

        39.    A class action is superior for the fair and efficient adjudication of this matter, in

that:

               a.      Individual actions are not economically feasible.

               b.      Members of the class are likely to be unaware of their rights;

               c.      Congress intended class actions to be the principal enforcement

                       mechanism under the FDCPA.
                                       COUNT I – FDCPA

        40.    Plaintiff incorporates paragraphs 1-39.

        41.    Defendant Midland Credit Management, Inc., violated 15 U.S.C. §§1692,

1692e(2), 1692e(10) and 1692f by commencing and pursuing a lawsuit against Plaintiff that they

were prohibited from filing and pursuing by 225 ILCS 425/8b and by falsely representing that

they were entitled to collect the sums sought in the collection lawsuit.

        WHEREFORE, the Court should enter judgment in favor of Plaintiff and the class

members and against Defendant Midland Credit Management, Inc., for:

                       i.     Statutory damages;


                                                  6
       Case: 1:21-cv-01645 Document #: 1 Filed: 03/25/21 Page 7 of 9 PageID #:7



                       ii.     Actual damages;

                       iii.    Attorney’s fees, litigation expenses and costs of suit;

                       iv.     Such other and further relief as the Court deems proper.
                     COUNT II – ILLINOIS CONSUMER FRAUD ACT

       42.     Plaintiff incorporates paragraphs 1-39.

       43.     Defendant Midland Credit Management, Inc., engaged in unfair and deceptive

acts and practices, in violation of 815 ILCS 505/2, by commencing and pursuing a lawsuit

against Plaintiff that it was prohibited from filing and pursuing by 225 ILCS 425/8b and by

falsely representing that it was were entitled to collect the sums sought in each lawsuit.

       44.     "[D]ebt collectors may violate the ICFA if they fabricate the debt or lie about

their right to collect on a debt." Maldanado v. Freedman Anselmo Lindberg, LLC, 14cv10176,

2015 U.S. Dist. LEXIS 63157, 2015 WL 2330213, at *4 (N.D. Ill. May 14, 2015); Grant-Hall v.

Cavalry Portfolio Servs., LLC, 856 F. Supp.2d 929, 942 (N.D. Ill. 2012) (plaintiff stated a claim

for violation of the ICFA where defendant filed a state court debt collection lawsuit on a debt

that had not been legally assigned to it).

       45.     Defendant Midland Credit Management, Inc. engaged in such conduct in the

course of trade and commerce in collection services.

       46.     Defendant Midland Credit Management, Inc., engaged in such conduct for the

purpose of obtaining money from Plaintiff.

       WHEREFORE, the Court should enter judgment in favor of Plaintiff and the class

members and against Defendant Midland Credit Management, Inc. for:

                       i.      Actual damages;

                       ii.     Punitive damages;

                       iii.    Attorney’s fees, litigation expenses and costs of suit;

                       iv.     Such other and further relief as the Court deems proper.




                                                 7
         Case: 1:21-cv-01645 Document #: 1 Filed: 03/25/21 Page 8 of 9 PageID #:8



                      COUNT III – UNAUTHORIZED FILING OF LAWSUITS

          47.       Plaintiff incorporates paragraphs 1-39.

          48.       Defendant Midland Credit Management, Inc. engaged in tortious conduct against

Plaintiff by filing and pursuing a lawsuit against Plaintiff that it lacked authority to file and

pursue under 225 ILCS 425/8b. Safeway Ins. Co. v. Spinak, 267 Ill. App. 3d 513, 641 N.E.2d

834 (1st Dist. 1994); Merriman v. Merriman, 290 Ill. App. 139, 8 N.E.2d 64 (3d Dist. 1937).

          WHEREFORE, the Court should enter judgment in favor of Plaintiff and the class

members and against Defendant Midland Credit Management, Inc. for:

                              i.        Actual damages;

                              ii.        Punitive damages;

                              iii.      Costs of suit;

                              iv.       Such other and further relief as the Court deems proper.


                                                         /s/ Daniel A. Edelman
                                                         Daniel A. Edelman




Daniel A. Edelman (ARDC 0712094)
David Kim (ARDC 6303707)
EDELMAN, COMBS, LATTURNER & GOODWIN, LLC
20 South Clark Street, Suite 1500
Chicago, IL 60603-1824
(312) 739-4200
(312) 419-0379 (FAX)
Email address for service: courtecl@edcombs.com


T:\37699\Pleading\Complaint -- federal_Pleading.WPD




                                                           8
      Case: 1:21-cv-01645 Document #: 1 Filed: 03/25/21 Page 9 of 9 PageID #:9



                          NOTICE OF LIEN AND ASSIGNMENT

        Please be advised that we claim a lien upon any recovery herein for 1/3 or such amount as
a court awards. All rights relating to attorney’s fees have been assigned to counsel.



                                            /s/ Daniel A. Edelman
                                            Daniel A. Edelman



Daniel A. Edelman
EDELMAN, COMBS, LATTURNER
       & GOODWIN, LLC
20 S. Clark Street, Suite 1500
Chicago, Illinois 60603
(312) 739-4200
(312) 419-0379 (FAX)




                                               9
